DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2021 has been entered.
 	Claims 1-8 has/have been canceled, claim 22 is/are newly added, claim 9-13 and 17-21 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 14-16 and 22 have been considered on the merits. All arguments have been fully considered. 

	The claim rejection under 35 USC §102 and 103 based on Li et al. has been withdrawn due to the instant amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 14-16 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the biocompatible hydrogel molecules" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. While the claim disclose “biocompatible hydrogel”, there is no disclosure for the term “molecules” and thus, the term lacks antecedent basis.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time This is a new matter rejection.
The newly added limitation in claim 14 directed to the aggregating step does not have an adequate support from the specification of the originally filed application. The limitation is amended such that the step is directed to aggregating the biocompatible hydrogel molecules in the cell-embedded cured gel preparation. First, there is no disclosure of the term “biocompatible hydrogel molecules” being aggregated. Rather the specification discloses that a tendency was observed for bead diameter to become smaller as the number of embedded cells increased, and this is thought to have been caused by aggregation of collagen fibers within the beads attributable to the tractive force of the cells, and the force responsible for aggregating the collagen fibers is thought to have increased due to the increase in cell number (para. [0223] of PGPub of the instant application). There is general disclosure in the instant specification that the cell-embedded beads to aggregate due to the tractive force of the cells (para. [0129]) or cell-embedded beads for hair regeneration can be obtained by aggregating using the tractive force of cells (para. [0088]). 
Therefore, the term “biocompatible hydrogel molecules” and the step of “aggregating the biocompatible hydrogel molecules in the cell-embedded cured gel preparation” of claim 14 introduce new matter to the instant application because the term “biocompatible hydrogel molecules” is not only absent in the specification but only collagen fiber is described to be aggregate due to the cell’s tractive force. 
Applicant is advised to amend the limitation, for example, “(ii) performing a suspension culture … the suspended mesenchymal cells, wherein the cell-embedded 
Claim 22 discloses the mesenchymal cells result in increased expression of hair follicle-inducing genes. While the instant specification shows the data obtained from Versican as a follicle-inducing gene (para. [0304] of PGPub), however, this disclosure does not provide sufficient the broader scope of the claim 22 which is directed to the entire hair follicle-inducing genes known in the art. However, the specification does not provide a sufficient written description for the entire genus of “follicle-inducing genes”. Furthermore, the scope of claim 22 does not have adequate support to provide written description for the limitation of the newly added claim. Thus, the newly added claim 22 introduces new matter to the originally filed application.

Claims 14-16 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for collagen as a biocompatible hydrogel, does not reasonably provide enablement for any other biocompatible hydrogel. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The instant claims disclose a cell-embedded bead formed by using ANY biocompatible hydrogel and the mesenchymal cells as claimed, and the mesenchymal cells embedded in the cured hydrogel would aggregate and contract the cured hydrogel. 
The instant specification shows example of collagen matrix embedded with the mesenchymal cells including hair papilla cells, dermal root sheath cells, skin mesenchymal cells in a developmental period and hair follicle mesenchymal cells induced from stem cells having an ability to differentiate into the hair follicle mesenchymal cells. 
There is no indication whether the claimed contraction occurs in any other biocompatible hydrogel than collagen. 
As applicant alleged in the instant response, Williams et al. or Xie et al. (cited by applicant) do not show any contraction of the alginate beads/microspheres. 
In the absence of evidence showing that any biocompatible hydrogel could be contracted to reduce its size upon the claimed method steps, and applicant’s acknowledgment on alginate beads/microspheres are not capable of contracting based on the alleged evidence of Williams et al. and Xie et al., it is highly unpredictable if any biocompatible hydrogel made of other than collagen would be able to contract when the cell-embedded cured hydrogel preparation is generated by using the claimed steps without undue experimentation.
Thus, the instant specification only provides enabling embodiment when the biocompatible hydrogel is collagen for the claimed invention but fails to provide enabling disclosure commensurate with the entire scope of the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim(s) 14-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2008/0031858) in view of Thangapazham et al. (WO 2014/179559)
Chan et al. teach a method of microencapsulating mesenchymal stem cells, keratinocytes, chondrocytes, fibroblast, etc. forming cell-matrix microspheres using collagen hydrogel (paras. [0040], [0075], [0079], [0082], [0133]). Chan et al. teach that MSCs in a medium were suspended thoroughly in the neutralized collagen solution, and a dispenser was loaded with ice-cold cell mixture and dispensed onto a bacterial culture dish coated with UV-irradiated Parafilm in the form of liquid droplets, and the liquid droplets were thermally induced to reconstitute into a gel meshwork of organized collagen fibrils interacting with the encapsulated cells to form solid microspheres (i.e. cured gel preparation) (para. [0090]), and this meets the first step of the claim 14, and the Parafilm taught by Chan et al. is considered as the support having a water-repellent surface of claim 15.
Chan et al. teach the concentration of mesenchymal stem cells at 5x105 cells/ml (para. [0092]), and thus meet the limitation of claim 16.
Chan et al. teach that the cell-matrix microspheres are collected in a DMEM medium containing bacterial culture dish, and the collected microspheres were maintained at their free-floating state in the culture vessel at 37°C for 2-7 days (para. [0092]), and this teaching meets the limitation directed to the suspension culture of the step (ii) of claim 14. 

While these teachings of Chan et al. do not particularly disclose aggregating the cells due to the “tractive force” of the cells, however, it is considered that the claimed feature is inherent for the cells taught by Chan et al. since Chan et al. teach the use of mesenchymal cells (i.e. MSCs or fibroblasts) in a collagen matrix forming a microspheres. 
Chan et al. do not teach the mesenchymal cells being hair papilla cells.
Thangapazham et al. teach microspheres comprising mesenchymal cells such as  hair follicle dermal cells, e.g. dermal papilla cells within a collagen matrix (para. [003], [010]-[011], [014]).
It would have been obvious to a person skilled in the art to use mesenchymal cells such as hair follicle dermal cells or dermal papilla cells taught by Thangapazham et al. in the method of Chan et al. This is because Chan et al. teach that any cells from diverse origin including mature cells or stem cells from human or clinically feasible sources (para. [0040]) can be used for the cell-matrix microspheres, and one skilled in 
Regarding the tractive force of DP cells, while it is not particularly taught whether DP cells would have the same “tractive force” as MSCs or fibroblasts as taught by Chan et al., however, the “tractive force” is also inherent to the DP cells based on the disclosure of the instant specification, and the force is sufficient enough to contract the microspheres when the cell density is sufficient enough according to Chan et al. Thus, one skilled in the art would have a reasonable expectation of success to have DP cells at a sufficient density in the collagen microspheres of Chan et al. generating sufficient tractive force enough to contract the collagen microspheres of Chan et al. in view of Thangapazham et al.
Regarding claim 22 directed to the mesenchymal cells resulting in increased expression of hair follicle-inducing genes, Chan et al. in view of Thangapazham et al. do not particularly teach the limitation. However, the cells of Thangapazham et al. are cells capable of inducing hair follicles and the purpose of microspheres of Thangapazham et al. Thangapazham et al. is for hair regeneration and hair growth, it would have been obvious to a person skilled in the art that the DP cells of Chan et al. in view of Thangapazham et al. would result in increased expression of hair follicle-inducing genes.  The claimed result is considered to be obtained by the claimed method steps. Since Chan et al. in view of Thangapazham et al. teach the identical steps of forming cell-embedded hydrogel (collagen microcapsules comprising DP cells), and the claimed aggregation and contraction of the cells in the cell-embedded cured hydrogel 
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966). See M.P.E.P. § 2112.02.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant asserted that regarding the claimed feature of aggregating the biocompatible hydrogel molecules in the cell-embedded cured gel preparation by using a tractive force of the cells and contracting the cell-embedded cured gel preparation to form the cell-embedded beads, a person skilled in the art would consider such aggregation and contraction do not occur in the suspension culture of the alginate beads of Li et al.  Applicant stated that Williams et al. do not show any contraction in alginate hydrogel/microspheres. Applicant further cited Xie et al. and also alleged that there is no contraction in alginate microspheres. While applicant’s argument regarding 
Based on the 35 USC §112 rejections, claim rejections based on Li et al. are withdrawn, and replaced with a new claim rejection under 35 USC §103 based on Chan et al. in view of Thangapazham et al.

Conclusion
No claim is allowed. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAEYOON KIM/Primary Examiner, Art Unit 1632